IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-12-00244-CV

          IN THE ESTATE OF FREDDIE LEE CURRY, DECEASED


                         From the County Court at Law No. 2
                                Brazos County, Texas
                             Trial Court No. 14,112-PC


                             MEMORANDUM OPINION

       Appellants LaTonya Payton, Freddie Lee Curry, Jr., and Darren Dewitt Curry

appealed the trial court’s “Order Admitting Will to Probate and Authorizing Letters

Testamentary.”        The parties have filed a “Joint Stipulation of Agreed Dismissal”

requesting that we dismiss the appeal, stating that the appeal has been settled at

mediation.

       The request for dismissal is granted, and this appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(1).


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 31, 2013
[OT06]